Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 2 February 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport February 2d 1781
                        
                        I have received your Excellency’s Letter of the 23d last month, I cannot too much admire, on one part the
                            wisdom of the means employed by your Excellency to leave to congrés an affair in which the military Discipline could not
                            interfere without using rigorous measures that would not have been well timed on the other part, all the Sentiments of
                            Patriotism of Virtue, of reason, existing among a number of men exasperated and revolted, under the most reprehensible and
                            most dangerous forms. I am in hopes that the causes of the want of Provisions, and most necessary things that your army
                            Labours under, are going to be compleatly removed and that your Excellency will have a favorable moment to come and see
                            this corps under your orders, that expects you with the greatest impatience, from the general down to the soldier.
                        The chain of communication of Lauzun’s huzzards is to be pushed as far as Hartford according to the orders of
                            your Excellency. I have seen the Lieutenant Colonel Laurens. I have talked to him, with all the Truth and openness of my
                            soul, and I have specially recommended to him to do the same, and to speak freely and with an open heart about the
                            Distress of this unhappy country, unless it be strongly and powerfully succoured.
                        But the forms of Congréss are very slow, it comes rather late. They should have sent him with my son, or at
                            least, immediately after. he will arrive too late to have any influency upon the success of next campaign if our ministry
                            has not resolved beforehand to send us powerfull reinforcements.
                        I join here for the Perusal of your Excellency a copy of a letter that I have received from the Governor of
                            St Domingo, your Excellency will see that the affairs in that country are not more shining at this present moment than
                            ours are. There are various reports about the loss of the British in Gardner’s bay The Chevalier Destouches has sent an
                            officer to Plumb island, he is very expert and capable to decide him about the measures that he is to follow in
                            consequence of that event. Mr De Corecy, Commissary at war, well known to your Excellency has an asthma that torments him
                            very much, he had strongly sollicited my leave to return to France with Mr Laurens, upon the frigate the Alliance. The State of his health and the speedy departure of the Frigate does not give me time
                            to wait for the return of the Expresses, for your agreement to it, But I hope your Excellency will approve my having given
                            him Leave; he will be very usefull to Mr Laurens, at his first appearance and launching out in that country. I am with
                            respect, and great personal attachment Sir, Your Excellency’s Most humble most obedient Servant.
                        
                            le cte de Rochambeau
                        
                        
                            The Count de St Memes, Colonel of the Soissonnois regiment setts off to morrow for head quarters to
                                wait on your Excellency and thence to go to Philadelphy, if your Excellency gives him Leave.
                        

                     Enclosure
                                                
                            
                                at the Cape, Jany 6th 1781.
                            
                            I received, Sir, on the 2d inst. the letter that you wrote me, of the 10th December last. I beg you will
                                accept my sincere thanks for the news you give me about your position & that of the United States. It is to be
                                hoped they’ll send you reinforcements from Europe, that you may next campaign assure the Independence of New-England,
                                that is the only way to procure peace, an event that is very desirable for our Colonies.
                            The newest intelligence from Europe and from France, is of the end of October, we learn by it, that Count
                                d’Estaing has taken the command of the Combined armies of Cadiz and that Mr de Castries had succeeded to Mr DeSartine
                                in the department of the navy. We have not yet had Dispatches from that minister. The letters from Mr DeBouillé at the
                                Windward islands are of the 20th Xber, he writes me that the only sea forces that he has, are the 4. men of war that Mr
                                De Monteil sent him and that luckily they had arrived in time to hinder the enemy from intercepting a convoy that had
                                just arrived at the Windw. islands. Admiral Rodney was at St Lucia with thirteen or fourteen men
                                of War and he expected eight more from Europa with Troops, so that it is much to be feared that Some islands will be
                                taken from Mr De Bouillé, unless they send him reinforcements without loss of time. We are here without any navy, the
                                only man of war that remains is blocked up at St Louis by two men of war and two frigates, as Mr De Monteil is gone to
                                join Mr De Bonnet who had asked for him, as he did not think himself strong enough to protect a valuable convoy that he
                                expected from Vera-cruz. The last intelligence from Havannah are of the 18th 9ber. you very likely know that the
                                Expedition against Pensacola has not been successfull, as Mr De Solano’s fleet that was to protect it has been
                                dispersed as well as the convoy by the hurricane of the month of October last. Of that Expedition only three men of
                                War and one frigate were returned to the Havannah, on the 18th 9ber. I have &c.
                        
                        
                    